UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2032


OSCAR ROLANDO GOMEZ-HERNANDEZ,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 31, 2019                                           Decided: June 12, 2019


Before NIEMEYER and MOTZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition dismissed in part and denied in part by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville, Maryland, for
Petitioner. Joseph H. Hunt, Assistant Attorney General, Kiley Kane, Senior Litigation
Counsel, Deitz P. Lefort, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Oscar Rolando Gomez-Hernandez (Gomez), a native and citizen of Honduras,

petitions for review of an order of the Board of Immigration Appeals dismissing his

appeal from the immigration judge’s denial of Gomez’s applications for asylum,

withholding of removal, and protection under the Convention Against Torture (CAT).

We have reviewed the record, including the transcript of Gomez’s merits hearing before

the immigration court and all supporting evidence. We conclude that we lack jurisdiction

to review the immigration judge’s finding, affirmed by the Board, that Gomez’s asylum

application is time-barred. See 8 U.S.C. § 1158(a)(3) (2012); Mulyani v. Holder, 771
F.3d 190, 197 (4th Cir. 2014) (noting that the express language of 8 U.S.C. § 1158(a)(3)

prevents appellate review of the immigration judge’s factual finding that applicant did not

establish changed or extraordinary circumstances). Accordingly, we dismiss in part the

petition for review.

       Concerning the denial of withholding of removal and protection under the CAT,

we conclude that the record evidence does not compel a ruling contrary to any of the

administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial

evidence supports the denial of relief in this case, see INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992). Accordingly, we dismiss the petition for review in part for lack of

jurisdiction and deny the petition in part for the reasons stated by the Board in its order

adopting and affirming the immigration judge’s oral decision.          See In re Gomez-

Hernandez (B.I.A. Aug. 7, 2018). We dispense with oral argument because the facts and



                                            2
legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                       PETITION DISMISSED IN PART,
                                                                   DENIED IN PART




                                            3